DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/12/2021 has been entered. Claims 1, 9, and 14 are amended. Claims 2-3, 10, and 17 are cancelled. Applicant has not added any new claims. Claims 1, 4-9, 11-16, and 18-20 are currently pending in the instant application.
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 10/12/2021, with respect to the rejection(s) of claim(s) 1-4, 8-10, 15-17, and 19-20 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection over Peng et al (US 2019/0065576) in view of Kuchmann-Beauger et al (QUASL: A framework for question answering and its Application to business intelligence, NPL Document U) under 35 U.S.C. 103. Kuchmann-Beauger teaches the amended limitations as seen in the current rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al (US 2019/0065576) in view of Kuchmann-Beauger et al (QUASL: .
Regarding claim 1, Peng teaches a computer-implemented method comprising: receiving a first text question (paragraph 0059 - question and answer pairs are exported from online question and answer forums 500 and stored in system memory 110 in arrays of pairs, or arrays having multiple lines of pairs); converting the first text question to a first vector (paragraph 0104 - the system comprises a vectorizer 140 that vectorizes extracted questions into multidimensional vectors 530. One example of a vectorizer is Word2vec.TM., which produces word embeddings from labeled question); referencing a second text question stored in a question library associated with a second vector (paragraph 0116 - Turning to FIGS. 1A and 1B, clusterer 150 assigns the sentence vectors into clusters based on their relative spatial distances from each other in a multidimensional vector space. Sentence vectors that cannot be assigned to a cluster is discarded and the extracted question array corresponding to that sentence vector is discarded from the training data 540); referencing a mapping between a data model and the second text question to generate a similarity metric between the first vector and the second vector (paragraph 0117 - The distance between two sentence vectors are quantified using cosine similarity. As used herein, "cosine similarity" refers to a real-value function that quantifies the similarity between two objects, such as vectors by measuring the cosine of the angle between two vectors); communicating a second query based on the second question for execution upon a data set stored in a database and organized according to the data model (paragraph 0147 - The binary classification trainer 160 trains a binary classifier for each relation as explained above. These trained binary classifiers allows the system 100 to determine whether a new posed question is similar to the questions of a particular relation cluster.)

Kuchmann-Beauger teaches modifying a second query from another query stored in the question library associated with the second text question and the second vector (Fig. 1: Translating a user’s question into a structured query), by, parsing the first question according to a first expression comprising a discrete named value and a second expression comprising a temporal expression (page 2, A user’s question and derived semantic units (comparable to a parse tree in natural language processing). Successive tokens that satisfy some constraints (e.g. linguistics pattern or dictionary matches) are marked with dotted boxes. Inferred semantics are drawn with solid rectangles. These semantic units of recognized entities form parts of potential structured queries that might fullfill the users information need. In addition, the system has to propose a measure for ‘?1’ to compute a valid multi-dimensional query), generating an inverted index from the first expression (pg 7 - For most of the cases like the example given in figure 1a, a structured query contains a data source, a set of dimensions and measures, a set of filters and an optional set of result modifiers, e.g. ordering or truncation expressions. For the example from figure 1a, a stuctured query could be represented as follow), and applying machine learning to the second expression (conclusion - , and we like to include machine learning approaches to better rank answers (i.e. charts within a dashboard).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Peng, as seen above, to include wherein (pg 958).
Regarding claim 4, Peng teaches further comprising parsing the first question to modify the other query (paragraph 0108 - In some embodiments, the question string of characters are converted into an array of words, having as many fields as there are words in the labeled question).
Regarding claim 8, Peng teaches the database comprises an in-memory database (Figure 1, 110); the question library is stored in the in-memory database (paragraph 0059 - FIG. 1B, question and answer pairs are exported from online question and answer forums 500 and stored in system memory 110 in arrays of pairs, or arrays having multiple lines of pairs); and the engine comprises an in-memory database engine of the in-memory database (paragraph 0149 - Turning to FIG. 1A, name entity recognizer (NER) 170 extracts all possible entities in the new posed question).
	Claims 9, 15-16, and 19-20 are rejected using similar reasoning seen in the rejection of claims 1, 4 and 8 due to reciting similar limitations but directed towards a non-transitory computer readable storage medium and a computer system.

Claims 5-7, 11-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al (US 2019/0065576) in view of Kuchmann-Beauger et al (QUASL: A framework for question answering and its Application to business intelligence, NPL Document U) and .
Regarding claim 5, Peng in view of Kuchmann-Beauger does not explicitly teach wherein the similarity metric comprises a correlation coefficient.
Zhelezniak teaches wherein the similarity metric comprises a correlation coefficient (Table 1: Spearman’s ρ on word similarity tasks for combinations of word vectors and the following similarity metrics: cosine similarity (COS), Pearson’s r (PRS), Spearman’s ρ (SPR), and Kendall τ (KEN). N indicates the proportion of sentence vectors in a task for which the null hypothesis of normality in a ShapiroWilk test was not rejected at α = 0.05. The V column indicates the type of the best performing method: a rank-based correlation coefficient (R), a non-rankbased correlation or measure (N), or a tie (=). The winners in V were determined by comparing the top rankbased method for that vector/task combination with the top non-rank-based method. Winners were assigned only when the difference was statistically significant as determined by 95% BCa confidence intervals).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Peng in view of Kuchmann-Beauger, as seen in the rejection of claim 1, to include wherein the similarity metric comprises a correlation coefficient as taught by Zhelezniak. It would be advantageous to make the combination due to it providing similar performance to cosine similarity, is more robust to various departures from normality, and finally improves performance on word and sentence level STS tasks as taught Zhelezniak (pg 958).
Regarding claim 6, Peng in view of Kuchmann-Beauger does not explicitly teach wherein the correlation coefficient comprises a non- parametric rank correlation coefficient.
(Table 1: Spearman’s ρ on word similarity tasks for combinations of word vectors and the following similarity metrics: cosine similarity (COS), Pearson’s r (PRS), Spearman’s ρ (SPR), and Kendall τ (KEN). N indicates the proportion of sentence vectors in a task for which the null hypothesis of normality in a ShapiroWilk test was not rejected at α = 0.05. The V column indicates the type of the best performing method: a rank-based correlation coefficient (R), a non-rankbased correlation or measure (N), or a tie (=). The winners in V were determined by comparing the top rankbased method for that vector/task combination with the top non-rank-based method. Winners were assigned only when the difference was statistically significant as determined by 95% BCa confidence intervals)..
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Peng in view of Kuchmann-Beauger, as seen in the rejection of claim 1, to include wherein the correlation coefficient comprises a non- parametric rank correlation coefficient as taught by Zhelezniak. It would be advantageous to make the combination due to it providing similar performance to cosine similarity, is more robust to various departures from normality, and finally improves performance on word and sentence level STS tasks as taught Zhelezniak (pg 958).
Regarding claim 7, Peng in view of Kuchmann-Beauger does not explicitly teach wherein the non-parametric rank correlation coefficient comprises Spearman's rho.
Zhelezniak teaches wherein the non-parametric rank correlation coefficient comprises Spearman's rho (Table 1: Spearman’s ρ on word similarity tasks for combinations of word vectors and the following similarity metrics: cosine similarity (COS), Pearson’s r (PRS), Spearman’s ρ (SPR), and Kendall τ (KEN). N indicates the proportion of sentence vectors in a task for which the null hypothesis of normality in a ShapiroWilk test was not rejected at α = 0.05. The V column indicates the type of the best performing method: a rank-based correlation coefficient (R), a non-rankbased correlation or measure (N), or a tie (=). The winners in V were determined by comparing the top rankbased method for that vector/task combination with the top non-rank-based method. Winners were assigned only when the difference was statistically significant as determined by 95% BCa confidence intervals).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Peng in view of Kuchmann-Beauger, as seen in the rejection of claim 1, to include wherein the non-parametric rank correlation coefficient comprises Spearman's rho as taught by Zhelezniak. It would be advantageous to make the combination due to it providing similar performance to cosine similarity, is more robust to various departures from normality, and finally improves performance on word and sentence level STS tasks as taught Zhelezniak (pg 958).
Claims 11-13 and 18 are rejected using similar reasoning seen in the rejection of claims 5-7 due to reciting similar limitations but directed towards a non-transitory computer readable storage medium and a computer system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166